DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nijim et al. (US 10963333 B1).
	Regarding claims 1, 9 and 16, Nijim discloses a system, a method for practicing the system and a computer program for implementing the method (col. 7, lines 15-37), for predictive maintenance of a device (Abstract), the system comprising: a telemetry component health predictor stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component that performs telemetry collection or telemetry transmission operations for the device (col. 1, lines 40-59; col. 7, line 56 - col. 8, line 13), the generated predictive performance statistic being based on at least one of identity data and health data for the telemetry 
	Regarding claim 2, Nijim discloses: wherein the predictive maintenance analytics engine utilizes the predictive performance statistic for the telemetry component to assess reliability of inputs from one or more sensors of the device (col. 5, lines 13-31; col. 6, line 63 – col. 7, line 55; col. 7, lines 38-55).  
	Regarding claim 3, Nijim discloses: wherein the predictive maintenance analytics engine is adapted to recommend replacement or repair of the telemetry component when the predictive performance statistic from the telemetry component satisfies predefined criteria (col. 15, lines 43-55).  
	Regarding claims 4 and 12, Nijim discloses: wherein the telemetry component health predictor is further executable to output a maintenance recommendation for the telemetry component (col. 15, lines 43-55).  
	Regarding claims 5 and 10, Nijim discloses: wherein the telemetry component health predictor includes a machine learning model trained on observed failure conditions in association with at least one of health data and identity data for each of a plurality of telemetry components of a same component type as the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13).  

	Regarding claims 7 and 14, Nijim discloses: wherein the telemetry component is a sensor of the device and the predictive performance statistic output by the telemetry component health predictor indicates an uncertainty in a measurement collected by the sensor (col. 7, lines 49 - 55).  
	Regarding claims 8 and 15, Nijim discloses: wherein the predictive performance statistic output by the telemetry component health predictor includes a probability of failure for the telemetry component (col. 10, lines 5-34; col. 13, lines 1-7).
	Regarding claim 11, Nijim discloses: wherein the predictive performance statistic for the device sensor is generated by a telemetry component health predictor implementing a machine learning model that is trained on a training set including observed failure conditions associated with at least one of health data and identity data for a plurality of components of a same component type as the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13).  
	Regarding claims 17-20, Nijim discloses the claimed invention (see discussion for claims 2-8 and 10-15 above).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864